___________

                                    No. 96-2611
                                    ___________

Billy Grisso,                           *
                                        *
             Appellant,                 *
                                        *
     v.                                 *
                                        *
Regional 7 Director, Social             *     Appeal from the United States
Security Administration;                *     District Court for the
Regional 7 Commissioner,                *     Western District of Missouri.
Social Security Administration;         *
Joseph R. Muffolett, Director,          *
Social Security Administration,         *          [UNPUBLISHED]
Office of Disability and                *
International Operations; Donna         *
E. Shalala,                             *
                                        *
             Appellees.                 *

                                 ___________

                       Submitted:     January 21, 1997

                           Filed: January 30, 1997
                                ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

     Billy      Grisso    appeals     from   the     district   court's     order
dismissing      his   mandamus   action      for    lack   of   subject    matter
jurisdiction.         Grisso   sought    a   writ     of   mandamus   to   compel
consideration of his pending administrative appeal for benefits
under 42 U.S.C. § 402(x)(1) (1993) (amended 1994) (individual
confined in jail for felony not entitled to monthly benefits unless
participating in rehabilitation program approved by court of law
and Secretary).       We note the district court had subject matter
jurisdiction to consider Grisso's request for mandamus relief under
28 U.S.C. § 1361, see Linquist v. Bowen, 813 F.2d 884, 887 n.12




                               -2-
(8th Cir. 1987) (mandamus relief is appropriate in Social Security
case when dispute involves collateral issue unrelated to outcome of
eligibility determination); however, during the pendency of this
appeal, the agency awarded his requested benefits.        Therefore, we
dismiss   this   appeal,   vacate   the   district   court's   order   and
judgment, and remand the case with instructions to dismiss.            See
Beck v. Missouri State High Sch. Activities Ass'n, 18 F.3d 604, 605
(8th Cir. 1994) (per curiam) (federal courts lack power to decide
moot cases).


     Finally, because Grisso's remaining motions are also moot, we
do not address them.


     A true copy.


           Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -3-